

116 HR 8661 IH: Protecting Rural Housing Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8661IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Ms. Finkenauer (for herself and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo address the housing needs in rural communities in the United States, and for other purposes.1.Short titleThis Act may be cited as the Protecting Rural Housing Act of 2020.2.HUD report on actions to address landlords(a)In generalNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall submit a report to the Congress identifying any legislative and regulatory actions and changes needed to hold accountable and punish owners of housing that is assisted under the housing choice voucher program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) who violate the requirements of such program or operate in bad faith with respect to such requirements. Such report shall include recommendations regarding the circumstances under which such assistance should be recovered from such owners.(b)ConsultationIn conducting any analysis for, and preparing, the report required under subsection (a), the Secretary shall consult with the Secretary of Agriculture, State and local governments, advocates for tenants’ right, and public housing agencies.3.Rural Housing Relief Pilot Program Title V of the Housing Act of 1949 (42 U.S.C. 14) is amended by inserting after section 538 (42 U.S.C. 1490p–2) the following new section:539.Rural Housing Relief Pilot Program(a)Affordable housing grantsThe Secretary may make grants under this section to eligible entities described in subsection (b) that primarily serve rural areas for purposes described in subsection (c).(b)Eligible entitiesThe Secretary may make grants under this subsection only to—(1)State or local governmental agencies or entities;(2)Indian tribes; and(3)nonprofit entities.(c)Eligible activitiesAmounts from a grant under this Act may be used only to support or acquire housing that is affordable to low-income families or to finance, assist, or otherwise benefit the development or rehabilitation of such housing, including for—(1)costs of construction, development, rehabilitation, or acquisition of such housing, including predevelopment costs;(2)costs of demolition of substandard housing, with or without development of replacement affordable housing;(3)relocation of residents of substandard housing or residents of housing during rehabilitation of housing that is affordable to low-income families;(4)purchase of housing by or for low-income families in rural areas;(5)construction, development, installation, or rehabilitation of related infrastructure for housing that is affordable to low-income families;(6)establishment of revolving loan funds to finance and assist carrying out other eligible activities under this subsection; and(7)such other purposes as the Secretary may provide.(d)Cost-Sharing(1)In generalExcept as provided in paragraph (2), the Secretary shall require each eligible entity receiving a grant under this section to contribute to the cost of activities to be carried out with such grant amounts an amount that is equal to or exceeding 10 percent of the total cost of such activities. In the case of eligible entities that are State agencies or entities, such contributed amount shall be derived from non-Federal sources.(2)ExceptionParagraph (1) shall not apply in the case of any activities carried out with grant amounts in any area with respect to which a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the 5-year period ending upon approval of the application for a grant under this section to carry out such activities, but not including the major disaster declared by reason of the novel coronavirus (COVID-19).(e)ReportsNot later than September 30, 2025, the Secretary shall submit a report to the Congress describing the activities carried out with grants under this section and evaluating the effectiveness of the program under this section in developing and rehabilitating housing that is affordable to low-income families.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for grants under this section $100,000,000 for fiscal year 2021, which amount shall remain available until September 30, 2024..4.Study of RHS home ownership outreach effortsThe Secretary of Agriculture shall conduct a study to determine the efficacy and effectiveness of outreach and education activities of the Rural Housing Service of the Department of Agriculture regarding the programs of such Service that assist families to achieve home ownership, including the single family housing direct and guaranteed home loan programs under section 502 of the Housing Act of 1949 (42 U.S.C. 1472). Not later than the expiration of the 12-month period beginning on the date of the enactment of this Act the Secretary shall submit a report to the Congress setting forth the findings of such study.